                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

JENNY YOO COLLECTION, INC.,            )
                                       )
                      Plaintiff,       )
                                       )
      vs.                              )                  Case No. 17-2666-JAR-GEB
                                       )
ESSENSE OF AUSTRALIA, INC.,            )
                                       )
                      Defendant        )
_______________________________________)
                                MEMORANDUM AND ORDER

       On December 12, 2018, the Court convened an in-person motion hearing to address

Defendant’s Motion for Entry of Protective Order (Motion) (ECF No. 43).1 Plaintiff

appeared through counsel, Laura-Michelle Horgan, William H. Meyer, and Maurice N.

Ross.2 Defendant appeared through counsel, James J. Kernell and Kyle D. Donnelly. After

review of Defendant’s Motion and Memorandum in Support (ECF No. 44), Plaintiff’s

Memorandum of Law in Opposition to Defendant’s Motion for a Protective Order (ECF

No. 48), all attached exhibits, and hearing arguments of counsel, the Court GRANTED

the Motion at the hearing, and held that the proposed depositions shall not proceed as

noticed at this time, but will permit Plaintiff to proceed with limited discovery as explained

more fully below.




1
  The Court also heard argument on Plaintiff’s Motion for Leave to Substitute and File Exhibits
(ECF No. 41). The Court filed a Memorandum and Order granting this Motion on December 20,
2018 (ECF No. 55).
2
  Ms. Horgan and Mr. Meyer personally appeared at the hearing. Mr. Ross appeared by telephone.
                                              1
I.     Nature of the Case

       Plaintiff and Defendant both design and sell wedding gowns and bridesmaid

dresses.   The subject matter of this lawsuit is Plaintiff’s “Aidan” and “Annabelle”

bridesmaid dress designs, and whether Defendant infringed upon those designs.3

Specifically, Plaintiff asserts claims against Defendant for (1) federal trade dress

infringement; (2) common law trade dress infringement and unfair competition; (3)

infringement of two of Plaintiff’s design patents; (4) unfair business practices; and (5)

unjust enrichment.4 Defendant’s Motion for Entry of Protective Order (Motion) deals with

the two design patent infringement claims. In particular, it regards claim construction,

which is the first step in any patent infringement analysis.

       Further background information regarding these cases can be found in the Court’s

August 7, 2018 Memorandum and Order5 and December 20, 2018 Memorandum and

Order,6 and need not be repeated here. Instead, the Court will (1) provide an overview of

claim construction as it is central to the dispute between the parties; (2) set forth facts

relevant to Defendant’s Motion; and (3) analyze the merits of the Motion.




3
  See Amended Complaint, ¶¶ 34-65 (ECF No. 27).
4
  Id. at ¶¶ 66-115.
5
  ECF No. 25.
6
  ECF No. 55.
                                              2
II.    Overview of Claim Construction

       In a patent, the “claims” define, in technical terms, the scope of protection conferred

by the patent.7 In other words, the claims of the patent define the patentee’s invention.8

There are two main types of patents: utility and design. In utility patents, the “claims” are

mostly described by words, usually comprised of technical terms.9 However, in design

patents, which is the type of patent at issue here, the “claims” are described by drawings,

not words.10

       Determining whether a design patent claim has been infringed upon requires, first,

as with utility patents, that the claim be properly construed to determine its meaning and

scope.11 This is referred to as claim construction,12 and is a question of law for the court

to decide.13 Then the claim, as properly construed, is compared to the accused design to

determine whether there has been infringement.14 This determination is left to the fact




7
  Capstan AG Sys., Inc. v. Raven Indus., Inc., No. 16-4132-DDC-KGS, 2018 WL 953112, at *1
(D. Kan. Feb. 20, 2018) (“A patent must describe the ‘exact scope of an invention’ so that the
patentee secures his or her right to ‘all to which he [or she] is entitled’ and informs ‘the public of
what is still open to them.’”) (quoting Markman v. Westview Instruments, Inc., 517 U.S. 370, 373
(1996)).
8
  Id. (citing Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005)); Markman v. Westview
Instruments, Inc., 52 F.3d 967, 978 (Fed. Cir. 1995), aff'd, 517 U.S. 370 (1996) (“A patent is a
government grant of rights to the patentee. . . . By this grant, the patentee owns the rights for a
limited time to exclude others from making, using, or selling the invention as claimed.”).
9
  See Capstan, 2018 WL 953112 at *1.
10
   See Crocs, Inc. v. Int'l Trade Comm'n, 598 F.3d 1294, 1302 (Fed. Cir. 2010) (stating design
patents are typically claimed as shown in drawings); 37 C.F.R. § 1.153.
11
   Elmer v. ICC Fabricating, Inc., 67 F.3d 1571, 1577 (Fed. Cir. 1995).
12
   Cormack v. United States, 119 Fed. Cl. 63, 67 (2014) (stating claim construction is a legal
statement of the scope of the patent right).
13
   Markman, 517 U.S. at 384-91.
14
   Elmer, 67 F.3d at 1577.
                                                  3
finder.15 In this second step, the patented and accused designs are compared for visual

similarity under the “ordinary observer” test, which asks whether an ordinary observer

would find substantial similarities between the patented design and the accused design, so

as to be deceived into purchasing the accused design believing it is the patented design.16

       At issue here is the legal standard for the first step of the infringement analysis

described above, i.e., claim construction. In utility patents, claim construction involves

determining what the technical words in the claim mean.17 Construction of design patent

claims differ because drawings, not words, must be construed.18                    However, an

understanding of claim construction in utility patents, as described below, is important

because the Federal Circuit has stated “because design patents ‘typically are claimed as

shown in drawings,’ claim construction [as used in utility patents] should be ‘adapted

accordingly.’”19 However, the Federal Circuit does caution trial courts against providing




15
   Markman, 517 U.S. at 384-85.
16
   Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 669-79 (Fed. Cir. 2008) (citing Gorham
Co. v. White, 81 U.S. 511, 528 (1871)).
17
   See Capstan, 2018 WL 953112 at *1; Embrex, Inc. v. Service Engineering Corp., 216 F.3d 1343,
1347 (Fed. Cir. 2000) (“The construction of claims is simply a way of elaborating the normally
terse claim language in order to understand and explain, but not to change, the scope of the
claims.”) (citation omitted).
18
   See Egyptian Goddess, Inc., 543 F.3d at 679; Goodyear Tire & Rubber Co. v. Hercules Tire &
Rubber Co., 162 F.3d 1113, 1116 (Fed. Cir. 1998), abrogated by Egyptian Goddess on other
grounds, (“The requirement that the court construe disputed claim language, as applied to design
patents, must be adapted to the practice that a patented design is claimed as shown in its drawing.
There is usually no description of the design in words”).
19
   Id. at 679 (citing Arminak & Assocs., Inc. v. Saint-Gobain Calmar, Inc., 501 F.3d 1314, 1319
(Fed. Cir. 2007) and Goodyear Tire & Rubber Co., 162 F.3d at 1116)).
                                                4
a detailed verbal description of a claimed design, as is typically required for claim terms in

utility patents.20

       When constructing claim terms in utility patents, courts generally should give terms

their ordinary and customary meaning.21 That is, the meaning the term would have to a

hypothetical person of ordinary skill in the art in question at the time of the invention. 22 In

doing so, courts first consider intrinsic evidence, which consists of the claims themselves,

the patent specification, and the patent’s prosecution history.23

       A court may also rely on extrinsic evidence,24 which is particularly important to the

instant Motion, and so will be discussed in detail. Extrinsic evidence includes “all evidence

external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.”25 Dictionaries and treatises can help a court determine




20
   Id. at 679-80 (“[T]he preferable course ordinarily will be for a district court not to attempt to
‘construe’ a design patent claim by providing a detailed verbal description of the claimed design.”);
see also, e.g., Contessa Food Prods, Inc. v. Conagra, 282 F.3d 1370, 1377 (Fed. Cir. 2002)
(approving district court’s construction of the asserted claim as meaning “a tray of a certain design,
as shown in Figures 4–5, containing shrimp arranged in a particular fashion, as shown in Figures
1–3.”); Yao-Hung Huang v. Marklyn Grp. Inc., No. 11-CV-01765-REB-BNB, 2012 WL 4856720,
at *2 (D. Colo. Oct. 11, 2012) (declining to issue a detailed verbal description of the patent, instead
holding “the patent is best construed simply as claimed: The ornamental design for a flexible
attachment strip having a plurality of forward facing LEDs, as shown and described.”); HR U.S.
LLC v. Mizco Int'l, Inc., No. CV-07-2394(DGT)(JO), 2009 WL 890550, at *9 (E.D.N.Y. Mar. 31,
2009) (declining to issue a detailed verbal description of the patent, and instead stating it is
appropriate to “rely upon the illustrations set out in the [the patent], as they better represent the
claimed design”).
21
   Capstan, 2018 WL 953112 at *2.
22
   Id.; Phillips, 415 F.3d at 1318 (claims construed as understood by a hypothetical person of skill
in the art).
23
   Capstan, 2018 WL 953112 at *2.
24
   Id.
25
   Phillips, 415 F.3d at 1317 (quoting Markman, 52 F.3d at 980).
                                                  5
the meaning of a term to those skilled in the art in question.26 Expert testimony can be

useful for a variety of purposes, such as to “ensure that the court's understanding of the

technical aspects of the patent is consistent with that of a person of skill in the art, or to

establish that a particular term in the patent or the prior art has a particular meaning in the

pertinent field.”27

       But the Federal Circuit, for several reasons, has cautioned extrinsic evidence in

general is less reliable than the intrinsic evidence in interpreting claims:

       First, extrinsic evidence by definition is not part of the patent and does not
       have the specification’s virtue of being created at the time of patent
       prosecution for the purpose of explaining the patent's scope and meaning. .
       . . [Next], extrinsic evidence consisting of expert reports and testimony is
       generated at the time of and for the purpose of litigation and thus can suffer
       from bias that is not present in intrinsic evidence. . . . [Additionally], there is
       a virtually unbounded universe of potential extrinsic evidence of some
       marginal relevance that could be brought to bear on any claim construction
       question. In the course of litigation, each party will naturally choose the
       pieces of extrinsic evidence most favorable to its cause, leaving the court
       with the considerable task of filtering the useful extrinsic evidence from the
       fluff. Finally, undue reliance on extrinsic evidence poses the risk that it will
       be used to change the meaning of claims in derogation of the “indisputable
       public records consisting of the claims, the specification and the prosecution
       history,” thereby undermining the public notice function of patents.

               In sum, extrinsic evidence may be useful to the court, but it is unlikely
       to result in a reliable interpretation of patent claim scope unless considered
       in the context of the intrinsic evidence. Nonetheless, because extrinsic
       evidence can help educate the court . . . it is permissible for the district court
       in its sound discretion to admit and use such evidence. In exercising that
       discretion, and in weighing all the evidence bearing on claim construction,
       the court should keep in mind the flaws inherent in each type of evidence and
       assess that evidence accordingly.28


26
   Id. at 1318.
27
   Id.
28
   Id. at 1318–19 (internal citations omitted).
                                                  6
       To summarize, in construing design patent claims, courts adopt the above principles

for utility patent claim construction and adjust as necessary to account for the fact that

design patent claims are described by drawings, and not words.29

III.   Facts Relevant to Defendant’s Motion for Entry of Protective Order

       On August 21, 2018, pursuant to this District’s Patent Local Rules,30 a phased

scheduling order allowing for early claim construction was entered.31 Per that Initial Patent

Scheduling Order, claim construction discovery was to be completed by November 30,

2018, and claim construction briefing was to be completed by February 8, 2019.32 The

Court, at its discretion, was to then set a date to hear and decide the parties’ claim

construction issues.33 After the Court enters its claim construction order, a scheduling

order for the remainder of discovery and other pretrial matters would be set.34

       On October 5, 2018, the Court conducted a conference with the parties to discuss

Plaintiff’s request to modify the Initial Patent Scheduling Order to have claim construction

proceedings occur at the summary judgment phase after the completion of all fact and

expert discovery, and not after the completion of claim construction discovery as currently

scheduled.35 After hearing arguments from counsel, the Court found Plaintiff did not

present good cause to deviate from the Patent Local Rules, and declined Plaintiff’s request.


29
   See supra notes 17-19 and accompanying text.
30
   See D. Kan. Pat. Rules 2.1 - 4.7; see also
http://ksd.uscourts.gov/index.php/forms/?open=CivilForms for the Patent Scheduling Order
form.
31
   ECF No. 29.
32
   Id. at p. 2.
33
   Id.
34
   Id.
35
   See ECF No. 38.
                                              7
The Court did, however, grant Plaintiff more time to complete claim construction

discovery. Accordingly, a Revised Initial Patent Scheduling Order was entered extending

the claim construction discovery deadline to January 16, 2019.36

       During discussion on extending the claim construction discovery deadlines, a

dispute arose regarding whether Plaintiff could take depositions of Defendant’s designers.

Plaintiff argued such discovery was necessary for claim construction, while Defendant

argued it was not. After hearing argument of counsel, the Court ordered discovery during

this time period must be limited to claim construction only. The Court made clear to

Plaintiff’s counsel the purpose of extending deadlines was to conduct claim construction

discovery, and not infringement and invalidity discovery.

        On October 9, 2018, Plaintiff served Defendant with four deposition notices.37 In

them, Plaintiff sought to depose Defendant’s 30(b)(6) representative, Defendant designers

of the six dresses that are the bases of Plaintiff’s infringement claims, Defendant’s

President, and Defendant’s Chief Creative Officer.38 On November 5, 2018, Plaintiff’s

counsel informed the undersigned’s chambers Defendant was refusing to produce the

witnesses for their depositions and requested a conference to discuss the same. The Court

set a status conference for November 9, 2018. However, on November 7, 2018, Defendant

filed the instant Motion for Entry of a Protective Order asking the Court to forbid the




36
   ECF No. 39.
37
   See ECF Nos. 44-7 through 44-10. On November 2, 2018, Plaintiff served Defendant with an
Amended Notice of Deposition for certain Defendant designers that changed the proposed
deposition date from November 13 to November 15. (See ECF No. 48, pp. 8-9; ECF No. 48-13.)
38
   Id.
                                            8
depositions as noticed or, in the alternative, to allow Plaintiff one 30(b)(6) deposition

regarding claim construction only.39 In light of Defendant filing a formal written motion,

the Court cancelled the November 9, 2018 conference, and set an in-person motion hearing

for December 12, 2018.40

IV.    Plaintiff’s Motion for Entry of Protective Order

       A.     Duty to Confer

       Pursuant to D. Kan. Rule 37.2, this Court “will not entertain any motion to resolve

a discovery dispute” unless counsel “has conferred or has made reasonable effort to confer

with opposing counsel” before filing a motion. Several pages of Plaintiff’s Memorandum

in Opposition to Defendant’s Motion are dedicated to defense counsel’s alleged lack of

conferral before filing the Motion.41 But, during the December 12, 2018 hearing, the Court

inquired about the parties’ conferral efforts and was satisfied counsel adequately conferred

for purposes of deciding the instant Motion. And, as stated during the December 12, 2018

hearing, the Court again stresses the importance of proper conferral as litigation progresses.

This case needs to proceed past claim construction discovery, and the Court expects

counsel, especially the experienced patent lawyers present here, to meaningfully confer as

necessary and by telephone as issues, discovery or otherwise, arise.




39
   ECF No. 43.
40
   ECF No. 46.
41
   ECF No. 48, pp. 5-8.
                                              9
       B.     Legal Standard for Issuing a Protective Order

       Fed. R. Civ. P. 26(c)(1) provides the “court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense.” The party seeking the protective order has the burden of demonstrating good

cause for it.42 To prove good cause, the moving party must offer “a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory statements.”43

Whether to enter a protective order lies within the court's discretion.44

       C.     Discussion

       As previously stated, Plaintiff served Defendant with four deposition notices on

October 9, 2018.45 Plaintiff sought to depose: (1) Defendant’s 30(b)(6) representative; (2)

Defendant’s employees who designed the six dresses Plaintiff identified as infringing

products in its Amended Complaint; (3) Defendant’s President, Wayne Harris; and (4)

Defendant’s Chief Creative Officer, Martine Harris.46           Plaintiff attached the same

“Schedule A” to each deposition notice listing the same fourteen “Topics for

Examination.”47 On November 7, 2018, Plaintiff filed the instant Motion to forbid the

depositions from proceeding as noticed or, in the alternative and in the spirit of cooperation,

to allow Plaintiff one 30(b)(6) deposition regarding claim construction only. In support,




42
   See, e.g., ICE Corp. v. Hamilton Sundstrand Corp., No. 05-4135-JAR, 2007 WL 1652056, at
*3 (D. Kan. June 6, 2007).
43
   Id. (quoting Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 534 (D. Kan. 2003)).
44
   Id.
45
   See supra notes 37-38 and accompanying text.
46
   Id.
47
   ECF Nos. 44-7, pp. 7-9; 44-8, pp. 6-8; 44-9, pp. 6-8; 44-10, pp. 6-8; 48-13, pp. 7-9.
                                              10
Defendant argues Plaintiff is circumventing the Court’s previous order limiting current

discovery to claim construction by issuing overreaching, costly and unduly burdensome

depositions inquiring into infringement and invalidity.

                  1.     Relevancy and Undue Burden of the Proposed Depositions to
                         Claim Construction Discovery

          The parties fundamentally disagree regarding the standard for claim construction,

which is driving much of their dispute regarding the propriety of the proposed depositions

during the current stage of discovery. Defendant argues claims are construed from the

viewpoint of the “ordinary observer.” As such, of the fourteen deposition topics listed,

Defendant argues only Topic 8, which asks about the “meaning of [Plaintiff’s] patent

claims . . . from the point of view of the ordinary observer,”48 is relevant to claim

construction. Defendant also argues because extrinsic evidence is given little weight in

claim construction, a protective order is necessary to protect it from undue burden and

expense, i.e., the burden of duplicative and costly depositions outweigh any possible

relevancy to claim construction.

          Plaintiff, on the other hand, insists claims are construed from the viewpoint of a

person skilled in the art, which in this instance would be an “ordinary designer.” Based on

this and the fact that parties are allowed to present extrinsic evidence during claim

construction, Plaintiff argues it can present evidence from Defendant’s designers because

they are presumably skilled in the art and most likely interpreted the patent drawings in

designing the alleged infringing dresses. Plaintiff further states all deposition topics seek


48
     ECF Nos. 44-7, p. 8; 44-9, p. 7; 44-10, p. 7; 48-13, p. 8.
                                                   11
evidence specifically related to how an ordinary designer would understand the patent

drawings, and thus are narrowly tailored to claim construction.

        After reviewing the authorities cited by the parties and conducting its own research,

the Court finds neither party, in this instance, is entirely correct regarding the claim

construction standard. While the “ordinary observer” test is used for determining actual

infringement (i.e., the second part of the infringement analysis), it does not appear to

necessarily factor into claim construction.49 And, while courts may interpret claims from

the viewpoint of one skilled in the art,50 courts do so in light of the intrinsic evidence, as

opposed to extrinsic evidence, which should only be used as an aid in understanding the

intrinsic evidence, not to change the meaning of the claims.51 Also, the case law regarding

design patent claim construction clearly cautions against verbally describing the drawings,

as would be done with utility patents claims, meaning extrinsic evidence may be even less

valuable here.52

        However, even if courts may interpret claims from the viewpoint of one skilled in

the art, in looking at Plaintiff’s proposed deposition topics, the Court finds most of them



49
   See supra notes 17-28 and accompanying text.
50
    But see, e.g., Minka Lighting, Inc. v. Craftmade Int'l, Inc., 93 F. App’x 214, 215–16 (Fed. Cir.
2004) (finding no issue in construing design claims without referring to the perspective of a skilled
designer).
51
   See supra notes 17-28 and accompanying text; see also J&M Indus., Inc. v. Raven Indus., Inc.,
No. 16-2723-JWB, 2018 WL 3062195, at *3 (D. Kan. June 21, 2018) (“Extrinsic evidence may be
useful to the court, but it is unlikely to result in a reliable interpretation of patent claim scope unless
it is considered in the context of the intrinsic evidence.”); Elmer, 67 F.3d at 1577 (in construing a
design patent claim, the court noted “[d]esign patents have almost no scope. The claim at bar, as
in all design cases, is limited to what is shown in the application drawings.”) (quoting In re Mann,
861 F.2d 1581, 1582 (Fed. Cir. 1988)).
52
   See supra notes 20 and 28 and accompanying text.
                                                    12
clearly reach beyond inquiring how an ordinary designer would interpret the patent

drawings.

          Topics 1 through 4, 5 and 12 appear to be aimed at discovering how Defendant

designed around the patent drawings in coming up with their dresses. Those Topics inquire

as follows:

          1. The manner in which the Alleged Infringing Products were created,
          including, but limited to, any drawings, figures, sketches or other visual
          depictions used in the creation of the Alleged Infringing products or that
          reflect the Alleged Infringing Products.

          2. Any drawings, figures or visual depictions that reflect or constitute the
          design of the Alleged Infringing Products.

          3. Figures, drawings and depictions contained in [Plaintiff’s] patents and the
          applications for such patents, including but not limited to any analysis or
          study concerning such figures, drawings, and visual pictures.

          4. Any comparison made by Defendant or others concerning drawings,
          figures or visual depictions that reflect or constitute the design of the Alleged
          Infringing Products and the drawings, figures or visual depictions contained
          in [Plaintiff’s] patents and the applications for such patents.

          5. How drawings, figures or visual depictions that reflect or constitute the
          design of the Alleged Infringing products compare with the drawings, figures
          and visual depictions contained in [Plaintiff’s] patents and the application for
          such patents.

          12. Attempts and actions taken by Defendant to design around the claims in
          [Plaintiff’s] patents.53




53
     ECF Nos. 44-7, pp. 7-9; 44-9, pp. 6-8; 44-10, pp. 6-8; 48-13, pp. 7-9.
                                                  13
Claim construction is a legal statement of the scope of Plaintiff’s patent, not Defendant’s

dress designs or drawings.54 Additionally, claim construction is an issue of law for the

court to decide.55 Therefore, such factual information about how Defendant designed its

dresses would not be relevant to claim construction of Plaintiff’s patents.56 This line of

inquiry would be more appropriate for infringement discovery.

       Topic 8, discussed above, also relates to infringement discovery because it asks

about the viewpoint of an ordinary observer.57

       Topic 6 seeks information regarding “[t]he statements and assertions in Defendant’s

Invalidity Contentions . . . concerning the figures and drawings contained in [Plaintiff’s]

patents, and the factual basis for such statements and assertions.”58 On its face, this clearly

relates to invalidity discovery. Topic 11, which asks about the Patent Trial and Appeal

Board’s interpretation of Plaintiff’s patents in ruling on a petition filed by David’s Bridal,

is also completely irrelevant to claim construction.59

       The only topics seemingly relevant to claim construction are 7, 9, and 10 because

they seek information regarding how a designer of ordinary skill would interpret the patent

drawings. Those Topics ask about:



54
   Cormack, 119 Fed. Cl. at 67 (stating claim construction is a legal statement of the scope of the
patent right).
55
   See supra note 13 and accompanying text.
56
   See, e.g., Embrex, Inc., 216 F.3d at 1347 (“In claim construction the words of the claims are
construed independent of the accused product . . . .”) (citation and internal quotation marks
omitted); Markman, 52 F.3d at 981 (“Through this process of construing claims . . . the court is
not crediting certain evidence over other evidence or making factual evidentiary findings.”).
57
   See supra note 48 and accompanying text.
58
   ECF Nos. 44-7, p. 8; 44-9, p. 7; 44-10, p. 7; 48-13, p. 8.
59
   ECF Nos. 44-7, pp. 8-9; 44-9, p. 7; 44-10, p. 7; 48-13, p. 8.
                                                14
       7. The meaning of [Plaintiff’s] patent claims . . . from the point of view of a
       designer of ordinary skill.

       9. The background and characteristics that define a “designer of ordinary
       skill” and the factual basis for such definition.

       10. How a designer of ordinary skill would understand the terms and figures
       identified by Defendant in its letter of September 28, 2018 that Defendant
       contends need to be the subject of claim construction in this case, and the
       factual basis for such understanding.60

       The Court, however, questions Plaintiff’s motivation in seeking information on how

an ordinary designer would interpret its patent claims from Defendant. While Plaintiff is

allowed to present extrinsic evidence during claim construction, case law indicates such

evidence usually consists of expert and inventor testimony, dictionaries, and learned

treatises.61 Plaintiff is clearly not designating any of the proposed deponents, who are all

Defendant’s employees, as its experts. And, during the December 12, 2018 hearing,

Defendant represented it would not be using any of these witnesses to bolster its claim

construction contentions, and if it were, Defendant stated it would not oppose their

depositions.

       It appears to the Court Plaintiff is seeking these depositions for no other reason than

to find out how Defendant construed Plaintiff’s patent drawings in designing its own

dresses, which would enable Plaintiff to advocate for a claim construction more likely to

lead to a finding of infringement. According to caselaw, this would be an improper use of




60
   ECF Nos. 44-7, p. 8; 44-9, p. 7; 44-10, p. 7; 48-13, p. 8.
61
  See, e.g., Phillips, 415 F.3d at 1318 (explaining that courts find dictionaries, treatises, and expert
testimony to be helpful extrinsic evidence).
                                                  15
extrinsic evidence.62 Also, it seems Plaintiff is circumventing the Court’s October 5, 2018

order by trying to fit in all discovery before claim construction proceedings,63 which is also

contrary to this District’s Patent Local Rules.64

         Additionally, the Court finds, in this instance, taking depositions of numerous

witnesses65 over the same topics66 is unnecessarily duplicative and unduly burdensome67

during the claim construction discovery phase, especially considering the reduced weight

given to extrinsic evidence.68

         For the foregoing reasons, the Court GRANTS Plaintiff’s request for a Protective

Order.    The proposed depositions shall not proceed as noticed during this stage of

discovery. However, because there may be some relevance to Plaintiff presenting extrinsic



62
   See supra note 28 and accompanying text; see also Southwall Techs., Inc. v. Cardinal IG Co.,
54 F.3d 1570, 1578 (Fed. Cir. 1995) (“A patentee may not proffer an interpretation for the purposes
of litigation that would alter the indisputable public record consisting of the claims, the
specification and the prosecution history, and treat the claims as a ‘nose of wax.’ . . . In other
words, evidence extrinsic to the patent and prosecution history, such as expert testimony, cannot
be relied on to change the meaning of the claims when that meaning is made clear by those
documents.”) (internal citation omitted); Markman, 52 F.3d at 981 (“Extrinsic evidence is to be
used for the court's understanding of the patent, not for the purpose of varying or contradicting the
terms of the claims.”); Phillips, 415 F.3d at 1312 (“Because the patentee is required to ‘define
precisely what his invention is,’ the Court explained, it is ‘unjust to the public, as well as an evasion
of the law, to construe it in a manner different from the plain import of its terms.’”) (quoiting White
v. Dunbar, 119 U.S. 47, 52 (1886)).
63
   See Section III supra.
64
   D. Kan. Pat. Rule 4.1-4.7.
65
   Plaintiff sent deposition notices to Defendant’s President, Chief Creative Officer, 30(b)(6)
representative, and designers of six allegedly infringing dresses, potentially adding up to nine
depositions depending on the number of designers deposed. (See supra notes 37-38 and
accompanying text.)
66
   The same examination topics were listed on each deposition notice. (See supra notes 47 and
accompanying text.)
67
   See Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 538, 540 and n.21 (D. Kan. 2003) (courts
may enter protective orders when discovery requests are unduly burdensome on their face).
68
   See supra note 28 and accompanying text.
                                                   16
evidence pursuant to the ordinary designer standard, the Court will permit less burdensome

discovery on the subject.69      Plaintiff shall be allowed to propound one set of 10

interrogatories, with no subparts, relating to Topics 7, 9, 10 and 14 on Defendant Essense

of Australia, Inc., only.70

               2.     Undue Burden Regarding Depositions of Defendant’s President
                      and Chief Creative Officer

       Defendant also argues that depositions of its President and Chief Creative Officer

would create an undue burden. Defendant argues the proposed deponents are senior

executives of a large company with extremely demanding schedules and responsibilities,

and who have no knowledge of how Plaintiff’s patent claims should be construed.

Defendant also argues Plaintiff has not yet tried to seek any information from lower level

corporate personnel, as it should first do. Additionally, Defendant states the executives are

citizens of Australia and reside in Switzerland, and Plaintiff has not gone through the

proper procedures via The Hague Convention to depose them. Therefore, per Defendant,

the burden and cost of producing the senior executives for depositions outweigh any

benefits.

       In response, Plaintiff states Defendant named the President and Chief Creative

Officer as witnesses in its initial disclosures and argues they would have specific




69
   Fed. R. Civ. P. 26(c)(1)(C), (D) (allowing courts to protect a party from undue burden by
prescribing a discovery method other than the one selected by the party seeking discovery and
limiting the scope of discovery to certain matters).
70
   Although Topic 14 was not discussed above, it asks about the identity of documents reviewed
by the witness in preparation for the deposition. The Court believes a similar question would be
relevant for the interrogatories.
                                              17
knowledge about how Defendant’s “company makes dresses from design drawings, how

[Defendant’s] design drawings are interpreted, and how [Defendant’s] design drawings

compare with the drawings in [Plaintiff’s] Patents.”71 But again, as explained in the above

section, none of these subjects are relevant to claim construction discovery, which relates

to construing Plaintiff’s patent drawings, not Defendant’s dresses or designs.

       In response to Defendant’s Hague Convention arguments, Plaintiff states it would

not be an undue burden to produce the two executives for depositions in Kansas City

because Defendant’s design office is located in Kansas City and it appears the two

executives actually reside in Kansas City. During the course of the December 12, 2018

hearing, the Court was unable to determine the residency of the executives, but, for the

reasons stated below, finds it irrelevant to resolving the instant dispute.

       In considering whether to allow the depositions of high-ranking corporate officials,

the Tenth Circuit Court of Appeals and courts in this district have applied the usual

protective order standards while taking into consideration special factors that may apply to

such officials, such as the executive’s knowledge of the issues in the case, the availability

of direct supervisors and lower-level managers for deposition, the seeking party’s attempt

to gather information from other sources, and scheduling conflicts.72

       Here, Plaintiff has not convinced the Court the executives could answer how a

person of skill in the art would interpret the patent drawings any better/differently than a


71
  ECF No. 48, p. 16.
72
  Van Den Eng v. Coleman Co., No. 05-MC-109-WEB-DWB, 2005 WL 3776352, at *2 (D. Kan.
Oct. 21, 2005) (citing Thomas v. International Business Machines, 48 F.3d 478, 483–484 (10th
Cir. 1995)).
                                              18
lower-level designer, and it does not appear Plaintiff has attempted to first seek this

information from other employees. For these reasons and the reasons laid out in the section

above, the Court GRANTS Defendant’s request for Protective Order. The depositions of

these senior executives shall not proceed as noticed during claim construction discovery.

                 3.      Expenses

          Pursuant to Rules 26(c)(3) and 37(a)(5)(A), if a motion for protective order is

granted, the court must require the party whose conduct necessitated the motion to pay

expenses incurred in making the motion unless circumstances, like substantial justification,

make such an award unjust. If such a motion is denied, the court must likewise require the

movant to pay the opposing party its reasonable expenses. 73 Here, while the Court is

granting Defendant’s Motion, it is also permitting Plaintiff to pursue limited discovery.

Additionally, the Court believes both parties were substantially justified in bringing their

respective positions before the Court. Under these circumstances, the Court finds it

appropriate and just to decline an award of expenses to either party. Therefore, each party

will bear their own expenses incurred relating to the Motion. But, Plaintiff is strongly

cautioned against issuing further discovery, written or otherwise, which circumvents the

Court’s previous order limiting discovery to claim construction only during this time

period.




73
     See Fed. R. Civ. P. 26(c)(3) and Fed. R Civ. P. 37(a)(5)(B).
                                                  19
      IT IS THEREFORE ORDERED that Defendant’s Motion for Entry of Protective

Order (ECF No. 43) is GRANTED. The depositions described herein shall not proceed as

noticed during claim construction discovery. Instead, Plaintiff is allowed to propound one

set of ten interrogatories (no subparts) directed to Defendant regarding examination topics

7, 9, 10, and 14. Nothing in this Memorandum and Order should be perceived or

interpreted as preventing or limiting Plaintiff from deposing the witnesses identified

herein during another stage of discovery, or during this stage of discovery if the

examination topics are agreed on by both parties.

      IT IS SO ORDERED.


      Dated at Wichita, Kansas this 15th day of January, 2019.



                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate




                                            20
